UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended March 31, 2015 or ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-09273 MOCON, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0903312 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 7500 Mendelssohn Avenue North, Minneapolis, Minnesota 55428 (Address of principal executive offices) (Zip code) (763) 493-6370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer (do not check if a smaller reporting company) ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐ NO ☒ As of May 5, 2015, we had 5,748,959 common shares issued and outstanding. MOCON, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarter Ended March 31, 2015 Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets March 31, 2015(Unaudited) and December31, 2014 1 Condensed Consolidated Statements of Income(Unaudited) Three-months endedMarch 31, 2015 and 2014 2 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three-months ended March 31, 2015 and 2014 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Three-months ended March 31, 2015 and 2014 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities, Use of Proceeds and Issuer Purchases of Equity Securities 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 26 Exhibit Index 27 In this report, references to “MOCON,” “the Company,” “we,” “our,” or “us,” unless the context otherwise requires, refer to MOCON, Inc. and its subsidiaries. All trademarks or trade names referred to in this report are the property of their respective owners. PART I. FINANCIAL INFORMATION Item 1. Financial Statements MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (expressed in thousands, except share amounts) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 5,300 $ 6,332 Trade accounts receivable, less allowance for doubtful accounts of $149 in 2015 and $181 in 2014 9,350 9,877 Other receivables 198 148 Inventories 8,934 8,705 Prepaid income taxes 530 771 Prepaid expenses, other 1,034 902 Deferred income taxes 1,348 766 Other current assets 178 - Total current assets 26,872 27,501 Property, plant and equipment, net of accumulated depreciation of $7,753 in 2015 and $7,874 in 2014 5,744 5,562 Goodwill 7,402 8,147 Intangible assets, net 9,718 10,831 Other assets 184 194 Deferred income taxes - 274 TOTAL ASSETS $ 49,920 $ 52,509 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current maturities of notes payable $ 969 $ 983 Revolving lines of credit 3,285 3,300 Accounts payable 3,401 4,402 Accrued compensation and related expenses 3,429 4,120 Other accrued expenses 1,269 731 Accrued product warranties 354 285 Dividends payable 632 631 Deferred revenue 1,840 997 Total current liabilities 15,179 15,449 Notes payable 87 307 Obligations to former employees 60 67 Deferred income taxes 1,930 1,856 Accrued income taxes 361 357 Total noncurrent liabilities 2,438 2,587 Total liabilities 17,617 18,036 Shareholders' equity: Capital stock – undesignated. Authorized 3,000,000 shares; none issued and outstanding in 2015 and 2014 - - Common stock – $0.10 par value. Authorized 22,000,000 shares; issued and outstanding 5,747,484 shares in 2015 and 5,732,505 shares in 2014 575 573 Additional paid-in capital 6,694 6,427 Retained earnings 30,539 30,265 Accumulated other comprehensive loss ) ) Total shareholders' equity 32,303 34,473 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 49,920 $ 52,509 See accompanying notes to condensed consolidated financial statements. -1- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited - expressed in thousands, except per share amounts) Three Months Ended March 31, Revenue: Products $ 12,169 $ 11,841 Services 2,504 2,801 Consulting 687 671 Total revenue 15,360 15,313 Cost of revenue: Products 5,281 5,442 Services 1,053 1,025 Consulting 547 457 Total cost of revenue 6,881 6,924 Gross profit 8,479 8,389 Selling, general and administrative expenses 6,271 6,143 Research and development expenses 1,069 1,125 Operating income 1,139 1,121 Other income (expense), net 251 ) Income before income taxes 1,390 1,064 Income tax expense 482 334 Net income $ 908 $ 730 Net income per common share: Basic $ 0.16 $ 0.13 Diluted $ 0.16 $ 0.13 Weighted average common shares outstanding: Basic 5,742 5,641 Diluted 5,837 5,778 Cash dividends declared per common share $ 0.11 $ 0.11 See accompanying notes to condensed consolidated financial statements. -2- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited - expressed in thousands) Three Months Ended March 31, Net income $ 908 $ 730 Other comprehensive loss: Cumulative translation adjustment ) ) Comprehensive income (loss) $ ) $ 682 See accompanying notes to condensed consolidated financial statements. -3- MOCON, INC. ANDSUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - expressed in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income $ 908 $ 730 Adjustments to reconcile net income to net cash provided by operating activities: Share-based compensation expense 161 143 Change in fair value of derivative instrument 11 4 (Gain)/Loss on disposition of long-term assets 6 ) Depreciation and amortization 605 628 Deferred income taxes ) ) Excess tax benefit from employee stock plans (1 ) (2 ) Changes in operating assets and liabilities: Trade accounts receivable, net ) 889 Other receivables ) ) Inventories ) ) Prepaid income taxes 237 140 Prepaid expenses, other ) 208 Accounts payable ) ) Accrued compensation and related expenses ) ) Other accrued expenses 312 143 Accrued product warranties 83 ) Accrued income taxes 255 66 Deferred revenue 890 508 Net cash provided by operating activities 794 1,968 Cash flows from investing activities: Proceeds from maturities of marketable securities - 205 Purchases of property, plant and equipment ) ) Proceeds from sale of property and equipment 9 76 Cash paid for patents and other intangible assets ) ) Other (1 ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the revolving lines of credit 5,843 6,387 Payments on the revolving lines of credit ) ) Payments on notes payable and seller financed note payable ) ) Proceeds from the exercise of stock options 106 123 Excess tax benefit from employee stock plans 1 2 Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) (8 ) Net (decrease) increase in cash and cash equivalents ) 329 Cash and cash equivalents: Beginning of period 6,332 4,133 End of period $ 5,300 $ 4,462 Supplemental disclosures of cash flow information: Cash paid during the period for income taxes $ 114 $ 180 Cash paid during the period for interest $ 9 $ 41 Supplemental schedule of noncash investing and financing activities: Dividends accrued $ 632 $ 622 Purchases of prepaid expenses, fixed assets and intangibles in accounts payable $ 470 $ 564 Purchases of fixed assets from inventory $ 10 $ - See accompanying notes to condensed consolidated financial statements. -4- MOCON, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED MARCH 31, 2015 (Unaudited) Note 1 – Condensed Consolidated Financial Statements The condensed consolidated balance sheets as of March 31, 2015, the condensed consolidated statements of income and comprehensive income (loss), for the three-month periods ended March 31, 2015 and 2014 have been prepared in accordance with accounting principles generally accepted in the United States of America. These interim unaudited condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows at March 31, 2015, and for all periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three-month period ended March 31, 2015 are not necessarily indicative of operating results for the full year. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the fiscal year ended December31, 2014, previously filed with the Securities and Exchange Commission. MOCON Inc. and its subsidiaries, develops, manufacturers and markets measurement, analytical, monitoring and consulting services for customers in the barrier packaging, food, pharmaceutical, consumer products, industrial hygiene, environmental, air quality monitoring, oil and gas exploration and other industries throughout the world. We report our operating segments as Permeation Products and Services (“Permeation”), Package Testing Products and Services (“Package Testing”), and Industrial Analyzers Products and Services and Other (“Industrial Analyzers and Other”) for financial reporting purposes. Principles of Consolidation The consolidated financial statements include our accounts and our wholly-owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Note 2 – Inventories Inventories consist of the following (expressed in thousands): March 31, December 31, Finished products $ 1,448 $ 1,628 Work-in-process 3,061 2,574 Raw materials 4,425 4,503 $ 8,934 $ 8,705 -5- Note 3 – Net Income Per Common Share Basic net income per common share is computed by dividing net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per common share is computed using the treasury stock method to compute the weighted average common stock outstanding assuming the conversion of potential dilutive common shares. The following table presents a reconciliation of the denominators used in the computation of net income per common share – basic, and net income per common share – diluted, for the three-month periods ended March 31, 2015 and 2014 (expressed in thousands): Three Months Ended March 31, Weighted shares of common stock outstanding - basic 5,742 5,641 Dilutive impact of share-based awards 95 137 Weighted shares of common stock outstanding - diluted 5,837 5,778 Outstanding stock options totaling 145,200 for the three-month period ended March 31, 2015 were excluded from the net income per common share calculation because the shares would be anti-dilutive. There were no anti-dilutive options at March 31, 2014. Note 4 – Goodwill and Intangible Assets The changes in the carrying amount of goodwill for the three-month period ended March 31, 2015 were as follows (expressed in thousands): Package Industrial Testing Permeation Analyzers & Other Total Balance as of December 31, 2014 $ 5,508 $ 2,029 $ 610 $ 8,147 Foreign currency translation ) ) - ) Balance as of March 31, 2015 $ 4,942 $ 1,850 $ 610 $ 7,402 We test goodwill for impairment annually at the reporting unit level using a fair value approach. We will perform our annual impairment test for goodwill in the fourth quarter. -6- Other intangible assets (all of which are being amortized except projects in process) are as follows (expressed in thousands): As of March 31, 2015 Accumulated Cost Amortization Net Patents $ 1,812 $ ) $ 1,381 Trademarks and trade names 3,293 ) 2,659 Developed technology 6,088 ) 4,059 Customer relationships 712 ) 475 Internally developed software 1,085 ) 1,012 Other intangibles 255 ) 132 $ 13,245 $ ) $ 9,718 As of December 31, 2014 Accumulated Cost Amortization Net Patents $ 1,719 $ ) $ 1,303 Trademarks and trade names 3,676 ) 3,032 Developed technology 6,843 ) 4,752 Customer relationships 800 ) 555 Internally developed software 1,085 ) 1,039 Other intangibles 255 ) 150 $ 14,378 $ ) $ 10,831 Total amortization expense for the three-month periods ended March 31, 2015 and 2014 was $289,000 and $321,000, respectively. Projects in process are not amortized until the patent or trademark is granted by the regulatory agency or the asset is ready for use. Estimated amortization expense for the remainder of 2015 and each of the four succeeding fiscal years and thereafter based on the intangible assets as of March 31, 2015 is as follows (expressed in thousands): $ 867 1,137 1,103 1,072 1,071 2020 & Thereafter 3,754 $ 9,004 Note 5 – Accumulated Other Comprehensive Income (Loss) Adjustments to accumulated other comprehensive income (loss) consist of the following (expressed in thousands): Three Months Ended March 31, Beginning balance $ ) $ 613 Foreign currency translation adjustments ) ) Amounts reclassified to earnings - - Accumulated other comprehensive income (loss) $ ) $ 565 -7- Note 6 – Warranty We provide a warranty for most of our products. Warranties are for periods ranging from ninety days to one year, and cover parts and labor for non-maintenance repairs, at our location. Operator abuse, improper use, alteration, damage resulting from accident, or failure to follow manufacturer’s directions are excluded from warranty coverage. Warranty expense is accrued at the time of sale based on historical claims experience. Warranty reserves are also accrued for special rework campaigns for known major product modifications. We also offer extended warranty service contracts for select products when the factory warranty period expires. Warranty provisions and claims for the three-month periods ended March 31, 2015 and 2014 were as follows (expressed in thousands): Three Months Ended March 31, Beginning balance $ 285 $ 335 Warranty provisions 200 71 Warranty claims ) ) Ending Balance $ 354 $ 322 Note 7 – Debt Notes payable consists of the following (expressed in thousands): March 31, 2015 December 31, 2014 Note payable to bank, with interest at 3.46%, payable in monthly principal installments of $73 plus interest through March 28, 2016, collateralized by our assets with the exception of the Dansensor A/S (a wholly owned subsidiary) stock. $ 948 $ 1,166 Seller financed note payable (Seller Note), with interest at 3.46%, payable in semi-annual principal and interest payments totaling $891 beginning October 2, 2012 through October 10, 2014 with one final payment of $85 on April 2, 2015, collateralized by 65% of the outstanding stock of Dansensor A/S. 85 95 Capital leases 23 29 Total long-term notes payable 1,056 1,290 Less current portion of long-term notes payable 969 983 Total long-term notes payable $ 87 $ 307 -8- In the U.S., we have a $6.0 million secured revolving line of credit with a maturity date of March 28, 2016 . On January 13, 2015, we entered into the third amendment to the Credit Agreement which maintained the available principal on the line at $6.0 million effective December 31, 2014 to the maturity date. Interest is charged monthly at one-month LIBOR (0.25 percent) plus 1.75 basis points which totaled 2.00 percent at March 31, 2015 and December 31, 2014. The line of credit is secured by our assets with the exception of the outstanding stock of Dansensor. We had $3.3 million outstanding on the line of credit at March 31, 2015 and December 31, 2014. Additionally, Dansensor has a DKK 10 million (approximately $1.5 million) available line of credit of which no amounts were outstanding as of March 31, 2015 and December 31, 2014 . Outstanding borrowings on the Denmark line of credit are charged interest at 4.35 percent per year. We are subject to various financial and restrictive covenants in the bank Credit Agreement, including maintaining certain financial ratios and limits on incurring additional indebtedness, making capital and lease expenditures and making share repurchases. We are in compliance with our debt covenants at March 31, 2015 and expect to remain in compliance through the next twelve months . On June 28, 2012, we entered into the first amendment to the Seller Note (the Amendment). The Amendment called for two prepayments of DKK 6.5 million (approximately $1.1 million) each, which were paid on June 29, 2012 and July 30, 2012. As a result of the prepayments, the maturity date of the Seller Note was revised to April 2, 2015 and the collateral securing the repayment of the Seller Note was changed from 100 percent to 65 percent of the common stock of Dansensor. The carrying value of the Seller Note is adjusted for foreign currency translation at each reporting period and the change in value is included in other expense in the condensed consolidated statements of income. As of March 31, 2015, the future minimum principal payments of the notes payable for the remainder of 2015 and each of the three succeeding fiscal years are as follows (expressed in thousands): $ 751 303 2 $ 1,056 Note 8 – Income Taxes Our provision for income tax expense was 34.7 percent and 31.4 percent of income before income taxes for the first quarter ended March 31, 2015 and 2014, respectively. The rateforfirst quarters 2015 and 2014was lower than the statutory rate due primarily to the effect of foreign operations where tax rates tend to be lower as well as the domestic manufacturing deduction. As of March 31, 2015 and December 31, 2014, the liability for gross unrecognized tax benefits was $361,000 and $357,000, respectively. Changes in gross unrecognized tax benefits during the three-months ended March 31, 2015 were for interest accrued during the first quarter. It is expected that the amount of unrecognized tax benefits for positions which we have identified will not materially change in the next twelve months. -9- Note 9 – Share-Based Compensation As of March 31, 2015, we have reserved 8,939 shares of common stock for options and other share-based incentive awards that are still available for grant under our 2006 stock incentive plan, and 687,200 shares for options that have been granted under either the 2006 stock incentive plan or the 1998 stock option plan but have not yet been exercised. We issue new shares of common stock upon exercise of stock options. Amounts recognized in the condensed consolidated financial statements related to share-based compensation are as follows (expressed in thousands): Three Months Ended March 31, Total cost of share-based compensation $ 161 $ 143 Amount of income tax benefit recognized in earnings ) ) Amount charged against net income $ 140 $ 122 The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model (Black-Scholes). We use historical data to estimate the expected price volatility, expected option life and expected forfeiture rate. Our estimates are based on expected volatility for awards granted on daily historical trading data of our common stock for a period equivalent to the expected term of the award. The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant for the estimated life of the option. We estimate the expected term consistent with historical exercise and cancellation activity of its previous share-based grants with a seven year contractual term. Forfeitures are based on historical experience. The dividend yield is calculated based upon the dividend payments made during the prior four quarters as a percent of the average stock price for that period. A summary of the option activity for the first three months of 2015 is as follows (expressed in thousands, except share and per share amounts) : Weighted Weighted Average Aggregate Average Remaining Intrinsic Exercise Contractual Value Shares Price Term (in thousands) Options outstanding, December 31, 2014 722,675 $ 14.35 $ 2,555 Granted - - Exercised ) 12.30 Cancelled or expired ) 16.22 Options outstanding, March 31, 2015 687,200 $ 14.43 $ 1,619 Options exercisable, March 31, 2015 480,675 $ 13.48 $ 1,525 The total intrinsic value of options exercised was $142,000 and $228,000 during the three-month periods ended March 31, 2015 and 2014, respectively. -10- A summary of the status of our unvested option shares as of March 31, 2015 is as follows: Weighted Average Number of Grant Date Shares Fair Value Unvested at December 31, 2014 227,400 $ 4.35 Options granted - - Options cancelled ) $ 3.72 Options vested ) $ 5.41 Unvested at March 31, 2015 206,525 $ 4.29 As of March 31, 2015, there was $796,000 of total unrecognized compensation cost related to unvested share-based compensation granted under our plans. That cost is expected to be recognized over a weighted-average period of 1.1 years. The total fair value of option shares vested during the three-month periods ended March 31, 2015 and 2014 was $88,000 and $77,000, respectively. -11- Note 10 – Business Segments We have four operating segments, structured by differences in products and services, that are regularly reviewed by our chief operating decision maker to make decisions about allocating resources and assessing segment performance. The segment performance is evaluated at segment operating income which is defined as gross profit less selling, general and administrative expenses and research and development expenses. General corporate expenses, including costs associated with various support functions such as human resources, information technology, finance and accounting, and general and administrative costs, are allocated to the reportable segments primarily on the basis of segment gross margin. Our four operating segments have been aggregated into three reportable segments. We aggregated our Other Products and Services operating segment into the Industrial Analyzers Products and Services segment based on minimal business activity and materiality. The Permeation segment includes instruments and services that measure the rate at which various gases and vapors permeate through a variety of materials. The Package Testing segment provides customers with the ability to assess package performance, shelf-life, package improvement, cost reduction, sustainability and product safety using Modified Atmosphere Packaging and other technologies. The Industrial Analyzers and Other segment includes advanced gas analysis and monitoring instrumentation used in applications such as oil and gas exploration, beverage and specialty gas analysis, industrial hygiene and safety, food safety, environmental air monitoring and homeland security. The accounting policies of the reportable segments are the same as those described in Note 1 to the Consolidated Financial Statements found in our Annual Report on Form 10-K for the fiscal year ended December 31, 2014. Intersegment revenue for the three-month periods ended March 31, 2015 and 2014 were insignificant. -12- Financial information by reportable segment for the three-month periods ended March 31, 2015 and 2014 is as follows (expressed in thousands): Three Months Ended March 31, 2015 Three Months Ended March 31, 2014 Revenue Operating Income (loss) Revenue Operating Income Permeation $ 6,102 $ 678 $ 5,849 $ 1,014 Package Testing 6,756 887 6,624 51 Industrial Analyzers and Other 2,502 ) 2,840 56 Total $ 15,360 $ 1,139 $ 15,313 $ 1,121 -13- Item 2.
